DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-13 and 17-20 are objected to because of the following informalities:
Claims 2-13 each recite “A compressor system” in line 1 but should instead recite --The compressor system--.
Claims 17-20 each recite “A method” in line 1 but should instead read --The method--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 12, the claim recites the limitation "the at least three compressor element housings" in line 2. There is insufficient antecedent basis for this limitation in the claim. Specifically, the claims from which claim 12 depends only recite a first compressor element housing and a second compressor element housing. For examination purposes the claim is presumed to mean that there are three compressor element housings, wherein the third housing houses the element recited in claim 10.
	As to claim 14, the claim recites the limitation "the compressor system" in lines 13, 16, and 18. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is presumed to instead refer to the refrigeration circuit.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goel (US 10,655,897).
	As to claims 1 and 14, Goel discloses a refrigerant circuit and compressor system for compression of refrigerant fluid, the system comprising:
	a first compressor 202 having a first compressor element in a first housing;
	a second compressor 204 having a second compressor element in a second housing;
	an equalization line 212 that fluidly connects the housings at the suction side in order to allow for equalization of pressure between the housings as well as flow of lubricant between the housings (col. 6, lines 63-67);
	an equalization valve 214 on the line 212 for opening and closing the connection between the housings via said line 212;
	wherein the system is arranged for full load operation using both the compressor elements as well as for part load operation in which one of the compressor elements is not utilized (Fig. 3);
	wherein the valve 214 is opened during full load operation (Fig. 3, step 315); and
	the valve 214 is closed during part load operation to prevent movement of lubricant and or refrigerant between the compressors (Fig. 3, step 312).
	As to claim 2, Goel discloses equalization happening via conduit 212 being open and thus passively distributes lubricant driven by pressure differentials generated by the compressor elements in order to move lubricant between the housings.	
	As to claim 3, Goel does not teach a lubricant pump.
	As to claim 4, Goel discloses the line 212 being connected to a bottom side of the compressors at a point where liquid collects (Fig. 2A; col. 6, lines 55-65), and thus the compressors are considered to comprise a lubricant sump as claimed.
	As to claim 5, Goel discloses the line 212 being connected to each compressor at an equivalent location (Fig. 2A; col. 6, lines 55-65).
	As to claim 6, Goel discloses utilizing compressors of differing capacities and/or a varying capacity compressor (col. 1, lines 50-60; col. 6, lines 41-43).
	As to claim 7, Goel discloses closing the valve 214 in reaction to operating only one compressor, and thus the valve 214 is necessarily closed in reaction to conditions that exist when only one compressor is operative. 
	As to claims 10-12, Goel discloses an embodiment wherein three compressors 702/704/705 include two equalization lines and two equalization valves 714/715 connected the three compressors in series (Fig. 7).
	As to claim 13, Goel discloses a controller 50 for controlling the system to operate in the part load mode or full load mode.
	As to claims 15-20, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the method as claimed would necessarily result from the normal operation of the apparatus of Goel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goel as applied above.
	As to claims 8-9, Goel is silent regarding a particular compressor type. However, it would have been an obvious design choice to modify the reference by having scroll compressors and/or rotary compressors, since applicant has not disclosed that having a particular compressor type solves any stated problem or provides any unexpected result, and it appears that the system would perform equally well with any suitable compressor type. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Goel to utilize scroll and/or rotary compressors as both are readily available types of compressors suitable for compressing refrigerant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763